Citation Nr: 1106808	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1961 
to August 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

In September 2008, a private examiner stated that the continued 
tightness of the left upper neck, left shoulder girdle, and 
thoracic regions has contributed to and aggravated the 
degenerative osteoarthritis in the Veteran's neck.  He went on to 
say that but for the left shoulder injury, the degenerative 
arthritis in the neck would be similar to that in his back.  The 
Board finds that the issue of entitlement to secondary service 
connection for a cervical spine disorder has been raised by the 
record and the matter is referred to the RO for consideration.  


FINDING OF FACT

A low back disorder is not related to a service-connected 
disability.


CONCLUSION OF LAW

The criteria for secondary service connection for a low back 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in January 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA treatment records and private 
records. And the Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge in October 2010.  Next, a specific VA medical 
opinion pertinent to the issue on appeal obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2010).  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  The examinations 
provided adequate basis for making a determination in this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  A secondary service connection 
claim requires competent medical evidence to connect the asserted 
secondary condition to a service- connected disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see Jones (Wayne) v. 
Brown, 7 Vet. App. 134, 136-37 (1994).  Secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310 and compensation is payable for the degree of 
aggravation of a nonservice-connected disability caused by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is not claiming service connection for 
a low back disability which was incurred in service.  In his 
December 2007 claim, he specifically states that he is claiming 
secondary service connection for the disorder as related to his 
service-connected left shoulder disorder and he has offered 
testimony regarding this contention only.  Therefore, the Board 
will address that theory of entitlement only.  

The Veteran is service connected for a left shoulder disorder.  
Thus that requirement is met.  Further a back disorder has been 
diagnosed.  In an August 2007 statement, Ken Boulware, D.O. 
stated that he was the primary care physician for the Veteran.  
He stated that he saw the Veteran that month for osteoarthritis 
of the spine and left shoulder.  It was noted that the Veteran 
had significant degenerative arthritis as well as degenerative 
osteoarthritis at all three levels of the spine as per X-rays 
performed.  VA examination in July 2008, found that the Veteran 
had degenerative joint disease of the lumbar spine.  Thus a 
current low back disability has been identified.  In order to 
support his claim therefore, there must be evidence of a nexus 
between his left shoulder disorder and his low back disorder.  

The Veteran has submitted private medical evidence in support of 
his claim.  In a September 2008 letter, Dr. Boulware stated that 
the Veteran's degeneration of a major joint as the left shoulder 
definitely impacts and worsens degeneration of spinal disease.  
In an April 2009 Independent Medical Examination report, Dr. 
Ellis, offered a medical opinion.  He noted the history of the 
Veteran's injuries and diseases including his inservice injuries.  
He stated that in the last five to ten years the Veteran noticed 
stiffness in the cervical spine area with difficulty moving his 
neck.  He stated that this was different from the tightness he 
has always had on the left side of the neck, left upper back in 
the thoracic area and left shoulder from his left shoulder 
fracture.  It was also noted that in the last three to five 
years, he has had pain in the lower back.  The examiner reviewed 
the medical records and examined the Veteran.  The examiner 
reported that his medical opinions were based upon his 
examination, review of medical records and service records, his 
education training and experience and upon reasonable medical 
certainty.  The examiner described the severity of the left 
shoulder injury and the progression thereafter.  He stated that 
the continued tightness of the left upper neck, left shoulder 
girdle, and thoracic regions has contributed to and aggravated 
the degenerative osteoarthritis in his neck.  He went on to say 
that but for the left shoulder injury, the degenerative arthritis 
in the neck would be similar to that in his back.  He noted that 
the neck was much worse than the back because he had the injury 
to the left shoulder.  The examiner reported that in the neck, 
the Veteran has the objective findings of asymmetrical tightness 
in the left shoulder girdle, neck and upper back area.  He 
reported that he did not have asymmetrical tightness in the lower 
back indicating the shoulder does not contribute to the lower 
back degenerative arthritis.  It was opined that the injury to 
the left shoulder did not contribute to the lower back 
degenerative arthritis.  

A VA medical opinion was offered in July 2008.  The claims file 
was reviewed and the Veteran was examined.  The examiner opined 
that there was no physiologic link between the left shoulder 
condition and the degenerative condition of the lumbar spine.  
She concluded that therefore it was her opinion that it is less 
likely than not that the degenerative changes of the lumbar spine 
are related to his left shoulder condition.  

Another VA opinion was offered in October 2008.  The examiner 
reviewed the opinion of Dr. Boulware and the July 2008 VA 
examination report as well as VA records.  The examiner stated 
that there is no relationship to the movement of the shoulders 
and the lumbar spine and that the spine and the shoulder are 
separate joints.  He reported that therefore wear and tear of the 
shoulder would not affect the spine and vice versa.  He said that 
there is no documentation that would link osteoarthritis of the 
shoulder to osteoarthritis of the lumbar spine including 
aggravating a spinal condition.  She said that therefore it was 
her opinion that the degenerative joint disease of the spine is 
not caused by or the result of the degenerative joint disease of 
the left shoulder.  

The Board has considered the Veteran's lay statements relating 
his low back being related to his left shoulder disorder.  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support presence of disability, during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  But the Court in Buchanan 
went on to note that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  And, here, the Veteran is 
only competent to testify to his symptoms as he lacks the 
expertise needed to render a medical diagnosis or medical nexus 
opinion ascribing these symptoms to a particular condition.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to 
accept any opinion (from a VA examiner, private physician, or 
other source) concerning the merits of a claim.  Hayes v. Brown, 
5 Vet. App. 60 (1993).  Rather, it has a duty to assess the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's access 
to the claims file or pertinent evidence, the thoroughness and 
detail of the opinion, the accuracy of the factual premise 
underlying the opinion, the scope of examination, the rationale 
for the opinion offered, the degree of certainty provided, and 
the qualifications and expertise of the examiner.  See generally 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is aware that a medical opinion cannot be rejected 
solely because it is based upon history supplied by the claimant.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has very recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008).  The Court also stated that "most of the 
probative value of a medical opinion comes from its reasoning", 
and that the Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion." Id.

Therefore, after weighing all the evidence, the Board finds that 
the September 2008 opinion of Dr. Boulware is general in nature 
and lacking in probative value.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  The opinion Dr. Ellis 
offered and the VA opinions offered are sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered material 
evidence.  See Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  
Those opinions have probative value.  They offer rationale for 
the findings and include review of the Veteran's records.  The 
Veteran's treating private examiner noted that he had reviewed 
the medical file as had the VA clinicians.  The private examiner 
has stated that the lumbar spine disorder is not related to the 
left shoulder disorder as did the VA examiners.  These opinions 
are of high probative value.  

Therefore, when reviewing the evidence in its totality, the Board 
finds that the evidence does not support a finding that the 
lumbar spine disorder is related to the service connected left 
shoulder disorder.  


ORDER

Service connection for a low back disorder as secondary to 
service-connected disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


